CASANUEVA, Judge.
Robert Allen Pugh, Jr., appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). The appellate record in this case is incomplete because Pugh’s motion was not transmitted to this court. Following an extensive search, the clerk filed a certificate of nonexistence with this court. This court then requested the State to review its files in the hope that the State could assist the clerk in locating an accurate copy of the missing pleading. Unfortunately, the motion could not be located, and this court cannot properly review the matter without an adequate record. See Brown v. State, 790 So.2d 1133 (Fla. 2d DCA 2001). Accordingly, we affirm the trial court’s order. However, this affirmance is without prejudice to Pugh’s right to file another motion concerning the same issues with the trial court.
Affirmed.
ALTENBERND, A.C.J., and NORTHCUTT, J., Concur.